DETAILED ACTION
The following Office action concerns Patent Application Number 16/116,628.  Claims 1-20 are pending in the application.
Claims 5 and 7 have been withdrawn from consideration as being drawn to non-elected species.
The applicant’s amendment filed June 15, 2021 has been entered.
Election/Restrictions
A restriction requirement was sent to the Applicant on April 15, 2021.  The Applicant was required to elect among several species of a coating material.  The Applicant responded to the restriction requirement on June 15, 2021 and elected a PEDOT:PSS coating material, without traverse.  Accordingly, claims 5 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected species.
Allowable Subject Matter
Except for the rejections under 35 USC 112 discussed below, claims 8, 13, 15, 16, 18-20 are allowable over the closest prior art of Chou et al or Lu et al.  The references do not teach an electrophysiological measurement device comprising a microelectrode material including one of the claimed coating materials, or having a charge injection limit of 1 mC/cm2, or having a transparency of 70 %, or comprising an array of 
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4, 6 and 8-20 are rejected under 35 U.S.C. § 112(b) because the term “low-impedance” is a relative term which renders the claims indefinite.  The term “low-impedance” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  MPEP 2173.05(b).
Claim 16 is rejected under 35 U.S.C. § 112(b) because the term “the microelectrode material” lacks antecedent basis.  MPEP § 2173.05(e).
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 9 and 10 are rejected under 35 U.S.C. § 102 as being anticipated by, or, alternatively, under 35 U.S.C. § 103 as being obvious over Chou et al (US 2016/0133424).  
Chou et al teaches an electrode comprising a metal mesh and a coating layer on the mesh (par. 54, 60, 68).  The metal mesh includes gold mesh having a thickness of about 15 nm (par. 59, 121).  The coating includes PEDOT:PSS (par. 68).  The PEDOT:PSS coating must have a low impedance because it is the claimed coating material.  
Regarding claim 9, Chou et al is silent with respect to the impedance of the electrode.  However, the electrode material of Chou et al contains the same conductive metal (gold) and 
In the event that the above disclosure is not sufficiently specific to anticipate the above listed claims, the examiner submits that the selection of the instantly claimed metal and coating components and resultant properties would have been obvious to a person of ordinary skill in the art since Chou et al teaches an electrode containing each of the recited components within the claimed ranges.
Claims 11, 12, 14 and 17 are rejected under 35 U.S.C. § 102 as being anticipated by, or, alternatively, under 35 U.S.C. § 103 as being obvious over Lu et al (US 2020/0085336).  
Lu et al teaches an electrode for electrophysiological measurement (par. 12, 40).  The electrode comprises a gold nano-membrane layer on a polyethylene terephthalate layer (par. 14).  The nano-membrane has a mesh form (Fig. 1 and 2).  Polyethylene terephthalate layer has low impedance as that term is used in the instant application because polyethylene terephthalate inherently possesses an electrical impedance of less than 30 kΩ at 1 kHz.  The gold membrane layer also inherently has an electrical impedance of less than 30 kΩ at 1 kHz.  Therefore, 
In the event that the above disclosure is not sufficiently specific to anticipate the above listed claims, the examiner submits that a gold nanomesh would have been obvious to a person of skill in the art in view of the gold nano-membrane of Lu et al, since the nano-membrane of Lu et al has the form of a mesh (Fig. 1 and 2). 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.